DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/9/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen (US 2017/0317076).
Regarding claim 1, Shen discloses, in at least figures 1A-1B, 16, and related text, a semiconductor device, comprising: 
a fin-type pattern (5, [9]) extending in a first direction (X direction, figures); 
a gate electrode (10, [9]) extending in a second direction (Y direction , figures) over the fin-type pattern (5, [9]), the second direction (Y direction , figures) being different from the first direction (X direction, figures); 
spacers (30, [9]) on sidewalls of the gate electrode (10, [9]); 

an interlayer insulating film (40, [9]) surrounding sidewalls of each of the spacers (30, [9]) and sidewalls of the capping structure (60/70, [27], [28]), the interlayer insulating film (40, [9]) being in contact with the first capping pattern (60, [27]).
Regarding claim 3, Shen discloses the semiconductor device as claimed in claim 1 as described above.
Shen discloses, in at least figures 1A-1B, 16, and related text, part of the first capping pattern (60, [27]) extends between the second capping pattern (70, [28]) and the interlayer insulating film (40, [9]).
Regarding claim 4, Shen discloses the semiconductor device as claimed in claim 1 as described above.
Shen discloses, in at least figures 1A-1B, 16, and related text, the first capping pattern (60, [27]) is in contact with top surfaces of the spacers (30, [9]).
Regarding claim 6, Shen discloses the semiconductor device as claimed in claim 1 as described above.
Shen discloses, in at least figures 1A-1B, 16, and related text, the first capping pattern (60, [27]) is formed conformally.
Regarding claim 10, Shen discloses, in at least figures 1A-1B, 16, and related text, a semiconductor device, comprising: 

a gate electrode (10, [9]) extending in a second direction (Y direction , figures) over the fin-type pattern (5, [9]), the second direction (Y direction , figures) being different from the first direction (X direction, figures); 
spacers (30, [9]) on sidewalls of the gate electrode (10, [9]); 
a capping structure (60/70, [27], [28]) on at least parts of top surfaces of the spacers (30, [9]) and on a top surface of the gate electrode (10, [9]), the capping structure (60/70, [27], [28]) including a first capping pattern (60, [27]) and a second capping pattern (70, [28]), the second capping pattern (70, [28]) being on the first capping pattern (60, [27]); and 
an interlayer insulating film (40, [9]) surrounding sidewalls of each of the spacers (30, [9]) and sidewalls of the capping structure (60/70, [27], [28]).
Regarding claim 11, Shen discloses the semiconductor device as claimed in claim 10 as described above.
Shen discloses, in at least figures 1A-1B, 16, and related text, the first capping pattern (60, [27]) is in contact with the interlayer insulating film (40, [9]).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 2 that recite “sidewalls of the second capping pattern are in contact with the interlayer insulating film” in combination with other elements of the base claims 1 and 2.

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 7 that recite “the first capping pattern includes a conductive material” in combination with other elements of the base claims 1 and 7.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 8 that recite “the second capping pattern covers an uppermost part of the first capping pattern” in combination with other elements of the base claims 1 and 8.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 9 that recite “the gate electrode includes a seam structure” in combination with other elements of the base claims 1 and 9.

Claims 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 10 and 13 that recite “the second capping pattern is in contact with the top surfaces of the spacers” in combination with other elements of the base claims 10 and 13.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 10 and 14 that recite “the gate contact is not in contact with the top surface of the gate electrode” in combination with other elements of the base claims 10 and 14.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 10 and 15 that recite “a second portion in contact with the 
Claims 17-20 are allowed because the prior art of record, US 2020/0075720, neither anticipates nor render obvious the limitations of the base claims 17 that recite “the interlayer insulating film being in contact with the first capping pattern” in combination with other elements of the base claims 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/TONG-HO KIM/Primary Examiner, Art Unit 2811